Case: 11-50518     Document: 00511771931         Page: 1     Date Filed: 02/29/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 29, 2012

                                     No. 11-50518                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



WILSON D. WATSON; CAROL WATSON,

                                                  Plaintiffs - Appellants
v.

UNITED STATES OF AMERICA (INTERNAL REVENUE SERVICE);
COMMUNITY NATIONAL BANK, NATIONAL ASSOCIATION

                                                  Defendants - Appellees



                Appeal from the United States District Court for the
                Western District of Texas, Midland/Odessa Division
                                  (7:10-CV-1200)


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellants challenge the district court’s dismissal of their action
to quash a summons served on them by the Internal Revenue Service (“IRS”).
In filings that can only be described as incoherent and unintelligible, Plaintiffs




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50518       Document: 00511771931           Page: 2     Date Filed: 02/29/2012



                                        No. 11-50518

claim the summons should be quashed because of a variety of typical tax
protestor arguments.1
       In a careful opinion, the district court2 generously construed Plaintiffs’
arguments against the summons and analyzed them under the applicable Powell
standard. See Powell v. United States, 379 U.S. 48, 57-58 (1964); Bull D., S.A.,
de C.V. v. United States, 487 F.Supp.2d 722, 776 (W.D. Tex. 2007). In addition
to concluding that “the IRS is a lawfully established agency with the authority
to promulgate rules and regulations and consequently enforce those regulations,”
and “the IRS as an agency has authority to issue administrative summons
through its agents,” it found the Government established its prima facie case for
enforcing a summons by showing “(1) that the IRS investigation was conducted
pursuant to a legitimate purpose; (2) that the investigation ‘may be relevant’ to
that legitimate purpose; (3) that the information sought by the investigation is
not in the IRS’s possession; and (4) that the IRS has complied with the
administrative steps enumerated in the Internal Revenue Code.” (pp. 4-5). It
found nothing in Plaintiffs’ allegations to rebut or overcome this showing. We
agree.


       1
          Appellants argue that: (1) “as a subject matter jurisdictional prerequisite” “the
legislative intent of 26 U.S.C. § 7602 requires that a tax liability be established by evidence
of a taxing statute that requires record keeping or open book records”; (2) the IRS is not a
federal agency and the United States Attorney thus has no authority to represent it; (3) the
IRS lacks authority to levy taxes because the federal collections statute was repealed in the
1950's; (4) “[t]he mere claim of a ‘tax liability’ by a IRS office or agent for the purpose of
obtaining authority for a summons procedure is void for vagueness and a total denial of due
process, and thus far outside of constitutional order,”; (5) “the failure to set forth the taxing
statute under which the IRS claims the tax liability amounts to withholding of exculpatory
evidence and denies the private citizen the right to defence under the U.S. Constitution, 6th
Amendment”; and (6) “[t]he subjecting the plaintiffs/appellants to summary judgment
proceedings, by use strict liability statutes which only apply to a United States granted
business privilege is an operation under color of law, and therefore without Congressional
authorized agency jurisdiction.”
       2
      The initial ruling was made by the United States Magistrate Judge, whose Report and
Recommendation was adopted without reservation by the district court.

                                               2
  Case: 11-50518   Document: 00511771931   Page: 3   Date Filed: 02/29/2012



                               No. 11-50518

     We have considered all of Appellants arguments and find no merit to any
of them.
     AFFIRMED




                                    3